                                             Case 20-30968 Document 158 Filed in TXSB on 04/29/20 Page 1 of 9




MOR-1                                                  UNITED STATES BANKRUPTCY COURT
CASE NAME:    Watson Valve Services, LLC                                                                                       PETITION DATE:            2/6/2020
CASE NUMBER: 20-30968                                                                                                          DISTRICT OF TEXAS:        Southern
PROPOSED PLAN DATE:  Unknown                                                                                                   DIVISION:                 Houston

                           MONTHLY OPERATING REPORT SUMMARY FOR                                                                                          MARCH 2020
                                             MONTH   02/01/20-02/29/20 03/01/20-03/31/20
REVENUES (MOR-6)                                                   0.00       303,797.00                                0.00                      0.00                  0.00                  0.00
INCOME BEFORE INT; DEPREC./TAX (MOR-6)                      -137,239.75            656.23                               0.00                      0.00                  0.00                  0.00
NET INCOME (LOSS) (MOR-6)                                   -137,239.75       225,656.23                                0.00                      0.00                  0.00                  0.00
PAYMENTS TO INSIDERS (MOR-9)                                  31,662.16         31,665.02                               0.00                      0.00                  0.00                  0.00
PAYMENTS TO PROFESSIONALS (MOR-9)                                  0.00              0.00                               0.00                      0.00                  0.00                  0.00
TOTAL DISBURSEMENTS (MOR-7)                                  123,573.97       116,426.28                                0.00                      0.00                  0.00                  0.00

***The original of this document must be filed with the United States Bankruptcy Court and a copy must be sent to the United States Trustee***
                                                                                                                                                         CIRCLE ONE

REQUIRED INSURANCE MAINTAINED                                            Are all accounts receivable being collected within terms?                       Yes    No
   AS OF SIGNATURE DATE                              EXP.                Are all post-petition liabilities, including taxes, being paid within terms?    Yes    No
________________________________                     DATE                Have any pre-petition liabilities been paid?                                    Yes    No
CASUALTY                    YES (x) NO ( )           11/30/2020           If so, describe
LIABILITY                  YES (x) NO ( )            11/30/2020          Are all funds received being deposited into DIP bank accounts?                  Yes    No
VEHICLE                    YES (x) NO ( )            11/30/2020          Were any assets disposed of outside the normal course of business?              Yes    No
WORKER'S                   YES (x) NO ( )            11/30/2020           If so, describe
OTHER                      YES (x) NO ( )            11/30/2020          Are all U.S. Trustee Quarterly Fee Payments current?                            Yes    No
                                                                         What is the status of your Plan of Reorganization?



ATTORNEY NAME:      Jarrod Martin                                                                        I certify under penalty of perjury that the following complete
FIRM NAME:          McDowell Hetherington LLP                                                            Monthly Operating Report (MOR), consisting of MOR-1 through
ADDRESS:            First City Tower                                                                     MOR-9 plus attachments, is true and correct.
                    1001 Fannin Street, Suite 2700
CITY, STATE, ZIP:   Houston, TX 77002                                                                   SIGNED X _____________________________TITLE: ____________________
TELEPHONE/FAX:      713-333-6036                                                                                                 (ORIGINAL SIGNATURE)
                                                                                                                               Robert White, COO
MOR-1                                                                                                             (PRINT NAME OF SIGNATORY)                           DATE     Revised 07/01/98



Reservation of Rights: The Debtor reserves all rights to amend or supplement the MOR in all respects, as may be necessary or appropriate, but shall be under no obligation
to do so. Nothing contained in this MOR shall constitute a waiver of any of the Debtor's rights or an admission with respect to its Chapter 11.

Some regularly recurring journal entries have not been posted as of 02.29.2020; certain accruals have not been recorded based on the timing (due date) for the reports.
                                                Case 20-30968 Document 158 Filed in TXSB on 04/29/20 Page 2 of 9



      CASE NAME:   Watson Valve Services, LLC
  CASE NUMBER:     20-30968



                                                       COMPARATIVE BALANCE SHEETS
ASSETS                                               FILING DATE*      MONTH                 MONTH             MONTH           MONTH           MONTH            MONTH
                                                                       Feb 2020              Mar 2020
CURRENT ASSETS
Cash                                                    949,195.09            909,604.12        1,931,520.63
Accounts Receivable, Net                              1,018,319.61            287,292.82          193,241.15
Inventory: Lower of Cost or Market                        3,349.00              3,349.00            3,349.00
Prepaid Expenses                        FN3             134,605.20            134,605.20          134,605.20
Deposits                                FN4              45,360.00             45,360.00           45,360.00
Investments                                                   0.00                  0.00                0.00
Insurance                                            29,000,000.00         29,000,000.00       29,000,000.00
Other                                   FN1               5,000.00              5,000.00            5,000.00
TOTAL CURRENT ASSETS                                 31,155,828.90         30,385,211.14       31,313,075.98            0.00            0.00            0.00                       0.00
PROPERTY, PLANT & EQUIP. @ COST FN2                      64,645.78             64,645.78           64,645.78
Less Accumulated Depreciation                                 0.00                  0.00                0.00
NET BOOK VALUE OF PP & E                                 64,645.78             64,645.78           64,645.78            0.00            0.00            0.00                       0.00
OTHER ASSETS
 1.
 2.
 3.
 4.
TOTAL ASSETS                                       $31,220,474.68        $30,449,856.92       $31,377,721.76           $0.00           $0.00           $0.00                      $0.00
                                                  * Per Schedules and Statement of Affairs
              MOR-2                                                                                                                                            Revised 07/01/98


        FN1        Employee Receivable
        FN2        Global Shop Solutions ERP Softare ($43,215.27); 2013 Ford F450 ($21,430.51)
        FN3        Prepaid Insurance - Al Thurmond Agency, Inc.
        FN4        Equipment Deposit - Dunn's Testing
                                                        Case 20-30968 Document 158 Filed in TXSB on 04/29/20 Page 3 of 9



                        CASE NAME:       Watson Valve Services, LLC
                       CASE NUMBER:      20-30968



                                                                          COMPARATIVE BALANCE SHEETS
LIABILITIES & OWNER'S                                                     FILING DATE*          MONTH                  MONTH              MONTH           MONTH                MONTH            MONTH
EQUITY                                                                                          Feb 2020               Mar 2020
LIABILITIES
POST-PETITION LIABILITIES(MOR-4)                                                         0.00                   0.00        188,363.61             0.00               0.00              0.00                       0.00
PRE-PETITION LIABILITIES
 Notes Payable - Secured                                 FN2                  3,045,500.00         3,045,500.00           3,045,500.00
 Priority Debt - Unsecured                               FN3                     60,964.61            60,964.61              60,964.61
 Federal Income Tax
 FICA/Withholding
 Unsecured Debt                                          FN4 | FN5              896,037.08           883,993.28             883,993.28
 Other
TOTAL PRE-PETITION LIABILITIES                                                4,002,501.69         3,990,457.89           3,990,457.89             0.00               0.00              0.00                       0.00
TOTAL LIABILITIES                                                             4,002,501.69         3,990,457.89           4,178,821.50             0.00               0.00              0.00                       0.00
OWNER'S EQUITY (DEFICIT)
PREFERRED STOCK
COMMON STOCK
ADDITIONAL PAID-IN CAPITAL
RETAINED EARNINGS: Filing Date                                              27,217,972.99         27,217,972.99          27,217,972.99
RETAINED EARNINGS: Post Filing Date                                                  0.00           -137,239.75             225,656.23             0.00               0.00              0.00                       0.00
RETAINED EARNINGS: Pre / Post Filing Date Adjustments    FN1 | FN6                   0.00           -621,334.21            -244,728.96
TOTAL OWNER'S EQUITY (NET WORTH)                                            27,217,972.99         26,459,399.03          27,198,900.26             0.00               0.00              0.00                       0.00
TOTAL LIABILITIES &
OWNERS EQUITY                                                             $31,220,474.68         $30,449,856.92         $31,377,721.76            $0.00             $0.00              $0.00                  $0.00
                                                                     * Per Schedules and Statement of Affairs
            MOR-3                                                                                                                                                                              Revised 07/01/98
                                                                                      $0.00                 $0.00                 $0.00           $0.00              $0.00             $0.00                      $0.00

                 FN1                     Adjustments such as payment of pre-petition debt, reduction of actual post petition debt, and other general operational adjustments
                 FN2                     Texas Capital Bank Borrowing Base Line of Credit ($3,000,000.00); Harris County Tax Assessor-Collector ($45,500.00)
                 FN3                     Texas Comptroller of Public Accounts ($12,000.00); Accrued PTO ($48,964.61)
                 FN4                     Significant number Litigation Claims have been filed but the pending amounts are Unknown at this time, thus excluded from the total
                 FN5                     Cash Collateral Budget approved by the court to pay Business Insurance premium - AFCO ($10,778.80); UFG Insurance ($1,265.00)
                 FN6                     Ongoing operational adjustments
                                          Case 20-30968 Document 158 Filed in TXSB on 04/29/20 Page 4 of 9



 CASE NAME:       Watson Valve Services, LLC
 CASE NUMBER:     20-30968

                                   SCHEDULE OF POST-PETITION LIABILITIES
                                                        MONTH               MONTH               MONTH           MONTH           MONTH            MONTH
                                                        Feb 2020            Mar 2020
TRADE ACCOUNTS PAYABLE                                               0.00              763.92
TAX PAYABLE
Federal Payroll Taxes
State Payroll Taxes
Ad Valorem Taxes
Other Taxes
TOTAL TAXES PAYABLE                                                  0.00                0.00            0.00            0.00            0.00                      0.00
SECURED DEBT POST-PETITION
ACCRUED INTEREST PAYABLE
ACCRUED PROFESSIONAL FEES*
OTHER ACCRUED LIABILITIES
1. McDowell Hetherington LLP                      FN1                0.00          63,299.69
2. MACCO Restructuring Group                      FN1                0.00         124,300.00
3. US Trustee Fees (Unpaid)                                          0.00               0.00
TOTAL POST-PETITION LIABILITIES (MOR-3)                            $0.00        $188,363.61             $0.00           $0.00           $0.00                  $0.00
 *Payment requires Court Approval
      MOR-4                                                                                                                                     Revised 07/01/98


   FN1            Aggregated professional / legal fees beyond retainers
                                            Case 20-30968 Document 158 Filed in TXSB on 04/29/20 Page 5 of 9



 CASE NAME:    Watson Valve Services, LLC
CASE NUMBER:   20-30968

                                                                  AGING OF POST-PETITION LIABILITIES
                                                                  MONTH                Mar 2020

       DAYS            TOTAL                    TRADE                   FEDERAL               STATE            AD VALOREM,                  OTHER
                                               ACCOUNTS                  TAXES                TAXES            OTHER TAXES
0-30                            300.00                  300.00
31-60                           463.92                  463.92
61-90                             0.00                    0.00
91+                               0.00                    0.00
TOTAL                         $763.92                 $763.92                     $0.00                $0.00            $0.00                       $0.00

                                                                  AGING OF ACCOUNTS RECEIVABLE



   MONTH              Feb 2020                  Mar 2020

0-30 DAYS                         0.00               144,190.69
31-60 DAYS                   13,717.50                     0.00
61-90 DAYS                  264,688.32                13,717.50
91+ DAYS                      8,887.00                35,332.96
TOTAL                     $287,292.82              $193,241.15                    $0.00                $0.00            $0.00                       $0.00

               MOR-5                                                                                                            Revised 07/01/98
                                                              Case 20-30968 Document 158 Filed in TXSB on 04/29/20 Page 6 of 9



                   CASE NAME:          Watson Valve Services, LLC
                  CASE NUMBER:         20-30968
                                                                  STATEMENT OF INCOME (LOSS)
                                                       MONTH                        MONTH                  MONTH           MONTH           MONTH           MONTH           FILING TO
                                                       Feb 2020               Mar 2020                                                                                   DATE
REVENUES       (MOR-1)                                                   0.00      303,797.00                                                                                303,797.00
TOTAL COST OF REVENUES                                              43,385.44       41,794.10                                                                                 85,179.54
GROSS PROFIT                                                       -43,385.44      262,002.90                       0.00            0.00            0.00            0.00     218,617.46
OPERATING EXPENSES:
   Selling & Marketing                                                                                                                                                                   0.00
   General & Administrative                                          1,479.98                     412.44            0.00            0.00            0.00            0.00             1,892.42
   Insiders Compensation                                            31,662.16                  31,665.02            0.00            0.00            0.00            0.00            63,327.18
  Payroll & Payroll Taxes                                           60,640.17                  41,405.82                                                                           102,045.99
   Professional Fees                            FN2                      0.00                 124,300.00            0.00            0.00            0.00            0.00           124,300.00
  Legal Fees                                    FN2                      0.00                  63,299.69            0.00            0.00            0.00            0.00            63,299.69
  Bank Fees                                                             72.00                     263.70                                                                               335.70
  Other                                                                                                                                                                                  0.00
TOTAL OPERATING EXPENSES                                           93,854.31                  261,346.67            0.00            0.00            0.00            0.00           355,200.98
INCOME BEFORE INT, DEPR/TAX (MOR-1)                              -137,239.75                      656.23            0.00            0.00            0.00            0.00          -136,583.52
INTEREST EXPENSE                                                                                                                                                                         0.00
DEPRECIATION                                                                                                                                                                             0.00
OTHER (INCOME) EXPENSE*                         FN1                                          -225,000.00                                                                          -225,000.00
OTHER ITEMS**                                                                                                                                                                            0.00
TOTAL INT, DEPR & OTHER ITEMS                                           0.00                 -225,000.00            0.00            0.00            0.00            0.00          -225,000.00
NET INCOME BEFORE TAXES                                          -137,239.75                  225,656.23            0.00            0.00            0.00            0.00            88,416.48
FEDERAL INCOME TAXES                                                                                                                                                                     0.00
NET INCOME (LOSS) (MOR-1)                                     ($137,239.75)                $225,656.23             $0.00           $0.00           $0.00           $0.00          $88,416.48
Accrual Accounting Required, Otherwise Footnote with Explanation.
* Footnote Mandatory.
* * Unusual and/or infrequent item(s) outside the ordinary course of business requires footnote.
              MOR-6                                                                                                                                                        Revised 07/01/98


                FN1                    Insurance Payment
                FN2                    Aggregated professional / legal fees beyond retainers pursuant to MOR-4
                                           Case 20-30968 Document 158 Filed in TXSB on 04/29/20 Page 7 of 9



      CASE NAME:          Watson Valve Services, LLC
     CASE NUMBER:         20-30968

CASH RECEIPTS AND                                             MONTH               MONTH               MONTH            MONTH             MONTH              MONTH               FILING TO
DISBURSEMENTS                                                 Feb 2020            Mar 2020                                                                                      DATE
 1. CASH-BEGINNING OF MONTH                                      $949,195.09         $909,604.12       $1,931,520.63    $1,931,520.63     $1,931,520.63         $1,931,520.63       $949,195.09
RECEIPTS:
 2. CASH SALES                                                                                                                                                                               0.00
 3. COLLECTION OF ACCOUNTS RECEIVABLE                   FN3           83,983.00        913,342.79                                                                                      997,325.79
 4. LOANS & ADVANCES (attach list)                                                                                                                                                           0.00
 5. SALE OF ASSETS                                                                                                                                                                           0.00
 6. CONTRIBUTIONS                                                                                                                                                                            0.00
 7. OTHER (Insurance Payment)                                                          225,000.00                                                                                      225,000.00
TOTAL RECEIPTS**                                                      83,983.00      1,138,342.79               0.00              0.00               0.00                0.00        1,222,325.79
(Withdrawal) Contribution by Individual Debtor MFR-2*                                                                                                                                        0.00
DISBURSEMENTS:
 7a. NET PAYROLL                                                                                                                                                                             0.00
 7b. INSIDER COMPENSATION                               FN2           31,662.16           31,665.02                                                                                     63,327.18
 8. PAYROLL TAXES PAID                                                                                                                                                                       0.00
 9. SALES, USE & OTHER TAXES PAID                                                                                                                                                            0.00
10. SECURED/RENTAL/LEASES                                                                                                                                                                    0.00
11. UTILITIES & TELEPHONE                                                                                                                                                                    0.00
12. INSURANCE                                                         12,043.80            1,265.00                                                                                     13,308.80
13. INVENTORY PURCHASES                                                                                                                                                                      0.00
14. VEHICLE EXPENSES                                                                                                                                                                         0.00
15. TRAVEL & ENTERTAINMENT                                                                                                                                                                   0.00
16. REPAIRS, MAINTENANCE & SUPPLIES                                    2,627.09              417.01                                                                                      3,044.10
17. ADMINISTRATIVE & SELLING                                          77,240.92           83,079.25                                                                                    160,320.17
18. PROFESSIONAL FEES
19. LEGAL FEES
20. OTHER (attach list)                                                                                                                                      0.00
TOTAL DISBURSEMENTS FROM OPERATIONS                                123,573.97          116,426.28               0.00              0.00               0.00
                                                                                                                                                       240,000.25        0.00
19. PROFESSIONAL FEES                                                    0.00                                                                                0.00
20. U.S. TRUSTEE FEES                                                    0.00                                                                                0.00
21. OTHER REORGANIZATION EXPENSES (attach list)                                                                                                              0.00
TOTAL DISBURSEMENTS**                                              123,573.97    116,426.28          0.00          0.00          0.00          0.00    240,000.25
22. NET CASH FLOW                                                  -39,590.97  1,021,916.51          0.00          0.00          0.00          0.00    982,325.54
23. CASH - END OF MONTH (MOR-2)                         FN1      $909,604.12 $1,931,520.63 $1,931,520.63 $1,931,520.63 $1,931,520.63 $1,931,520.63 $1,931,520.63

              MOR-7                                     * Applies to Individual debtors only
                                                        **Numbers for the current month should balance (match)                                                                  Revised 07/01/98
                                                           RECEIPTS and CHECKS/OTHER DISBURSEMENTS lines on MOR-8

         FN1              $572,241.86 related to AMUR HMP, LLC (Russia) Project --> funds to be returned
         FN2              Amended February 2020 Insider Compensation figure thus reducing Administrative and Selling amount
         FN3              $515,494.12: received on behalf of Watson Grinding; Currently in Valves account but will be transferred to Grinding at a later date
                                          Case 20-30968 Document 158 Filed in TXSB on 04/29/20 Page 8 of 9



              CASE NAME:    Watson Valve Services, LLC
             CASE NUMBER:   20-30968

                                                         CASH ACCOUNT RECONCILIATION
                                                          MONTH OF Mar 2020
BANK NAME                                          Texas Capital Bank        Texas Capital Bank          Texas Capital Bank         Compass Bank
ACCOUNT NUMBER                                     Acct Ending 0552          Acct Ending 4882            Acct Ending 4874           Acct Ending 6583
                                                                              PT HUAYUE NICKEL
                                                                                COBALT (CHINA)              AMUR HMP, LLC
ACCOUNT TYPE                                             OPERATING                  PROJECT                (RUSSIA) PROJECT              OPERATING                TOTAL
BANK BALANCE                                                  1,461,055.24                243,141.59                         0.00               227,323.80          1,931,520.63
DEPOSITS IN TRANSIT                                                   0.00                      0.00                         0.00                     0.00                  0.00
OUTSTANDING CHECKS                                                    0.00                      0.00                         0.00                     0.00                  0.00
ADJUSTED BANK BALANCE                                       $1,461,055.24               $243,141.59                        $0.00              $227,323.80         $1,931,520.63
BEGINNING CASH - PER BOOKS                                      664,098.83                243,141.59                         0.00                 2,363.70            909,604.12
RECEIPTS*                                    FN2                913,342.79                                                   0.00               225,000.00          1,138,342.79
TRANSFERS BETWEEN ACCOUNTS                                            0.00                        0.00                       0.00                     0.00                  0.00
(WITHDRAWAL) OR       CONTRIBUTION BY
INDIVIDUAL            DEBTOR MFR-2                                    0.00                        0.00                       0.00                     0.00                  0.00
CHECKS/OTHER DISBURSEMENTS*                                     116,386.38                                                   0.00                    39.90            116,426.28
ENDING CASH - PER BOOKS                      FN1            $1,461,055.24               $243,141.59                        $0.00              $227,323.80         $1,931,520.63

MOR-8                                              *Numbers should balance (match) TOTAL RECEIPTS andRevised 07/01/98                                                      $0.00
                                                    TOTAL DISBURSEMENTS lines on MOR-7

            FN1             $572,241.86: related to AMUR HMP, LLC (Russia) Project --> funds to be returned
            FN2             $515,494.12: received on behalf of Watson Grinding; Currently in Valves account but will be transferred to Grinding at a later date
                                                Case 20-30968 Document 158 Filed in TXSB on 04/29/20 Page 9 of 9



CASE NAME:         Watson Valve Services, LLC
CASE NUMBER:       20-30968


                                     PAYMENTS TO INSIDERS AND PROFESSIONALS
Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U.S. Bankruptcy Code) and the professionals.
Also, for insiders, identify the type of compensation paid (e.g., salary, commission, bonus, etc.) (Attach additional pages as necessary).
                                                  MONTH                    MONTH                    MONTH                   MONTH                   MONTH                     MONTH
  INSIDERS: NAME/COMP TYPE
                                                  Feb 2020             Mar 2020
 1. John Watson                                              11,665.32         11,666.86
 2. Robert White                                              9,998.42          9,999.22
 3. Jason White                                               9,998.42          9,998.94
 4.
 5.
 6.
TOTAL INSIDERS (MOR-1)                                     $31,662.16              $31,665.02                      $0.00                   $0.00                    $0.00                       $0.00

                                                  MONTH                    MONTH                    MONTH                   MONTH                   MONTH                     MONTH
         PROFESSIONALS
                                                  Feb 2020                 Mar 2020
 1. McDowell Hetherington LLP                                       0.00                     0.00
 2. MACCO Restructuring Group                                       0.00                     0.00
 3.
 4.
 5.
 6.
TOTAL PROFESSIONALS            (MOR-1)                            $0.00                   $0.00                    $0.00                   $0.00                    $0.00                       $0.00

      MOR-9                                                                                                                                                                  Revised 07/01/98
